       Case 1:17-cv-03139-LGS-SDA Document 463 Filed 11/20/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  JAMES CONTANT, et al.,

                     Plaintiffs,                         Case No. 17-cv-3139-LGS
  v.
                                                         (related to No. 13-cv-7789-LGS)
  BANK OF AMERICA
  CORPORATION, et al.,                                   ECF CASE

                     Defendants.




                      X[PROPOSED]
                         X X X X X X X FINAL JUDGMENT AWARDING
                     REIMBURSEMENT OF LITIGATION EXPENSES

        This Court, having considered Plaintiffs’ Motion for Award of Attorneys’ Fees,

Reimbursement of Litigation Expenses, and Service Awards for Class Representatives, having

held a fairness hearing on November 19, 2020, having considered all of the submissions and

arguments with respect to the motion, and having ruled on the motion, Orders as follows:

        1.    The Court awards to Class Counsel reasonable expenses in the amount of

$1,628,320.51, which were necessarily incurred in the prosecution of this litigation.

        2.    Without affecting the finality of this Order in any respect, this Court reserves

jurisdiction over any matters related to or ancillary to this Order.

        3.    Finding that there is no just reason for delay, this Order shall constitute a final

judgment pursuant to Federal Rule of Civil Procedure 54(b). The Clerk of the Court is directed to

enter this Order on the docket.

So Ordered.

Dated: November 20, 2020
       New York, New York
